Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00596-CV

                          BROWN SIMS, P.C. and Nelson D. Skyler,
                                     Appellants

                                                 v.

   L.W. MATTESON, INC., AGCS Marine Insurance Company, and New York Marine and
                          General Insurance Company,
                                   Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-18-55
                          Honorable Jose Luis Garza, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
denying appellants’ request for attorneys’ fees and sanctions with respect to claims nonsuited by
appellees is REVERSED, and the trial court is ORDERED to award appellants the reasonable
attorneys’ fees and sanctions related to the nonsuited claims as authorized by section 27.009(a). In
all other respects, the trial court’s order is AFFIRMED. Costs of appeal are taxed against the party
incurring same.

       SIGNED September 30, 2019.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice